﻿
The convening of the forty-fifth session of the General Assembly gives me an opportunity to pay a tribute to the efforts recently made by our world Organisation and by the international community as a whole to establish a climate of peace in the world and to promote the virtues of dialogue and Mediation, Indeed, the search for peace and the willingness to engage in a dialogue have been an ongoing preoccupation with regard to relations between States. Thanks to those efforts, numerous conflicts have been ended and the climate of dialogue, which until recently did not exist, has been established throughout the world. We are therefore seeing the dawn of a new era, a more promising one, in which dialogue and Joint efforts will prevail over confrontation. Never in the post-war period has the climate of international relations been so favourable, despite the regrettable presence of some hotbeds of tension. Never in the history of humanity has such significant progress been achieved in such a short times by States: this is proof of their capacity to act constructively in the search for solutions to the vital problems in our universe and also their capacity to meet the numerous challenges facing us.
It is in this global context of peace and understanding among nations that I would like, on behalf of the Congolese delegation and on my own behalf, to congratulate you, Sir, most sincerely on your unanimous election to the presidency of our General Assembly at its forty-fifth session. Your outstanding qualities, as well as the esteem and the consideration which you enjoy in the international community, are sure guarantees of the success of the present session.
May I also pay a well-deserved tribute to Mr. Joseph Garba, your predecessor, for the dynamism, clarity and firmness with which he guided the debate of the forty-fourth session. 

Finally, we wish to congratulate Mr. Javier Peres de Cuellar, our Secretary-General, for all his efforts to strengthen the role of the United Nations and to create the conditions necessary for the establishment of peace in the world.
We should like, first of all, to warmly welcome the delegation of Liechtenstein, which has just been admitted as the 160th State Member of the United Nations. In adhering to the Charter, that country is strengthening the universality of the Organisation and reinforcing the principle that the United Nations is based on the sovereign equality of all its Members. The People's Republic of the Congo, which spares no effort in contributing to the peaceful solution of conflicts and the strengthening of détente in the world, has welcomed with real satisfaction Namibia's accession to independence. We pay a tribute to its admission to the United Nations. My delegation takes this opportunity once again to assure Namibia, the youngest democracy on our continent, of our availability and complete co-operation both multilaterally and bilaterally.
The annual gathering of the representatives of the States all over the world always affords a favourable occasion to think about the relationships among nations. Clearly, the goals enunciated in the Charter of the United Nations have not yet been fully achieved, but because of the climate of detente that prevails at the present time we can hope and believe that the conditions are there for the establishment of an era of peace and true co-operation among States.
We all know that the quest for peace is a sacred cause. Thus it is appropriate that we should devote all our energies and our good will to it because it requires determination and persistence. Undoubtedly there will be moments of despair, when tensions flare up or subside, but we know that our unending work is a collective effort and it can only progress if all Member States are mobilised. Therefore it is with the same determination and the same hopes that we must deal with various conflicts and ease the hotbeds of tension that break out in different areas.
My country appreciates the positive attitude we have recently seen in the efforts made by the United Nations to resolve the serious crisis in the Gulf, which was caused by the occupation of Kuwait by Iraq. The vital need for the commitment of Member States to the ideals of the United Nations could not be demonstrated more clearly, especially their commitment to respect for international law, which protects the weak against the strong and guarantees international security and stability. In this unending quest for peace, the Congo, like other countries, welcomes the fact that the United Nations - this voice which has often been heard crying in the wilderness - has now, as the Secretary-General's report on the work of the Organization emphasizes, "gained a volume and resonance it lacked before". (А/45/Łf Pt	it)
The tangible progress in East-West détente has dispelled the communist spectre of another course of action. This progress now causes less apprehension as regards the idea of restructuring the world and day by day dispels the fear of a recurrence of a dreadful past. While the search for peace has been of concern to the international community, profound changes are also taking place in the world that clearly show the lofty aspirations of peoples to enjoy greater democracy and freedom, λ vibrant new chapter and a true political turning-point occurred in Europe on 3 October 1990, when Germany regained its sovereignty as one State, and with it the right to participate in a military alliance of its choice. The Congo warmly pays a tribute to Germany, a country with which we are bound by many ties of friendship and co-operation. 

Similar expressions of national claims in the heart of Europe have removed the apparently fixed centralised political structures. The winds of freedom have blown over Eastern and Central Europe.
My country appreciates also the unification of the two Yemens and supports the initiatives taken by North Korea and South Korea with a view to their reunification without any foreign interference.
In Africa the process is not an insignificant occurrence. The movement towards greater freedom and democratisation of political life also affects African societies. The establishment of free institutions bas become а universal aspiration. It remains for each people to find the capacity to organise and to adapt those changes to its own level of development and in accordance with its own cultural values. 
To mark its commitment to democratic values and respect for him and rights, the government of the People's Republic of the Congo has released all political prisoners. Similarly, the Central Committee of the Congolese Labour Party, under the direction of President Denis Sassou Nguesso, in response to the aspirations of the Congolese people to freedom and democracy, decided, at the end of its fourth special session - which was held at Brazzaville from 28 to 30 September 1990 - immediately to set up a multi-party system to allow for greater public participation in the management of public affairs. The various measures taken have already strengthened the prospects for this, especially the starting of work on amendments to the Constitution and the preparation of laws on political parties and on freedom of movement and freedom of expression, guaranteed the leaders of the various schools of thought.
In our country, where over 90 per cent of the relevant age group goes to school and where there are noteworthy traditions in the areas of literacy and cultural and artistic activity, the measures which have just been adopted to guarantee strict respect for individual and collective freedoms will give democracy wider scope and develop it on the basis of the immense work our country has done in this area. Everyone knows that the Congo is one of those countries which attach fundamental importance to the notion of education for all, because to educate a people is to prepare it to assume responsibility for its destiny and provide it with the knowledge and critical mind needed to exercise democracy.
On this soil, fertilised by the ideas of progress and openness to the problems of the world - as we can see from the considerable number of international conferences held in Brazzaville - poets, historians, men of letters, theatre people and talented researchers disseminate, in their works, ideas to improve self-awareness and knowledge of the national and international political, economic and socio-cultural environments. Thus equipped, young people and workers in the city and in the countryside long ago organised themselves into associations to make their voices heard in the quest for solutions to our country's problems and to defend their interests.
Today we are witnessing a flowering of the values which are likely to stimulate private initiative, especially in the economic field, where the liberalisation measures in force for some years now have created a favourable framework for domestic and foreign private investment. These measures will lend greater vitality to the democratic values which are already rooted in all strata of society in my country.
This is how the new era is beginning. Because of the contribution made by each and every Congolese, and with the support of our partners in the international community, the Congo will give itself a new political landscape which will favour the harmonious development of the country and the well-being of its peoples. The Congo, by using all the energies, freedoms and talents of all its sons and daughters, should make democracy a factor in the country1 s development.
May this work be carried out in national peace and concord, because that is the wish of its peoples; may it take place without the process now under way being threatened by the adjustment measures, which have been undertaken in an adverse international economic context and which can only be measured in terms of high social costs and political instability. Despite the difficulties which characterise any human endeavour and the scale of the challenge the Congo must meet, the process is irreversible. It is following its course in a climate of regained national peace and cohesion.
Now that the walls and ancient barriers left by the Second World War are falling, we are witnessing and participating in the rise of a new era where confrontation is giving way to dialogue and joint efforts, an era where States are ceasing to see the world, determine their priorities and take certain actions viewed through the warped lens of the cold war, happily now broken. Because the world is gradually freeing itself of the balance of terror, of the feared face-off between the military blocs, the effects are being felt in the most distant lands and in situations which were once set in stone. A previous speaker from this rostrum rightly hailed the end of the East-West conflict as a victory for reason and the sense of responsibility.
The Congo has welcomed the fortunate conclusions of the Soviet-American summits, particularly the declarations concerning strategic arms reductions, the protocols on ending nuclear tests and the agreement to reduce chemical-weapon stockpiles. The Congo is also happy that several issues in international affairs are now being looked at in a new light. The issue of security in Europe is benefiting strongly from the unification of Germany and a context which is finally truly pan-European.
In South Africa, Nelson Mandela, the world’s most famous political prisoner, was set free on 11 February 1990. This was redress for a flagrant injustice and, at the same time, a significant victory in the African peoples, struggle for peace and for human liberty and dignity, but also for the universal resistance against oppression. We are convinced that Nelson Mandela will use his great wisdom and rich fund of experience in the service of peace in his country, and for the triumph of those ideals for which our Organisation has always selflessly worked.
While it is true that talks between Nelson Mandela, Vice-President of the African National Congress of South Africa (ANC), and the South African Government with a view to negotiating a non-racial, democratic South Africa have begun and are continuing, it is regrettable that the five pillars of apartheid remain intact and that the conditions needed for a favourable new political climate have scarcely been created in South African society. Today, it is more necessary than ever before to mobilize the international community and further increase awareness of the need to keep up sanctions of all kinds against the Pretoria regime so - apartheid system can finally be eradicated.
In Angola and in Mozambique, direct negotiations between the Government the opposition must be encouraged and supported. This is true also of all the initiatives towards restoring peace in Liberia. My country also supports the peace processes under United Nations auspices now under way in Western Sahara and in Cambodia.
In the Middle East, the Palestinian people is continuing its difficult quest for its rights to be recognised and for its identity to be affirmed. Even while the world's attention is riveted on the Gulf crisis, the Palestinian question persists, threatening stability and security in the subregion. The Congo remains convinced that only an international conference held under United Nations auspices and with the participation of all interested parties, including the Palestine Liberation Organisation (PLO), would reach a negotiated, just and lasting solution.
Despite everything, the cause of peace moves forward, and our Assembly is good witness to that. The cause of peace progresses through multilateral and bilateral dialogue, through the will of States to renounce war in settling disputes, through the actions of the United Nations wherever it is called upon to mediate. The Congo intends to involve itself fully in this constantly renewed project, and in doing so it will play it, appropriate part. 
Unfortunately, this work of peace cannot be separated from the struggle against the disparities which characterise the world. We should ensure that world growth is better shared and more balanced and is directed more towards the elimination of poverty in countries feebly endowed by nature, battered by history or weighed down by debt.
The external-debt question remains fundamental, despite the constant study it has received at both the national and the international levels. We fully appreciate all the decisions taken so far with a view to solving the problem. Nevertheless, the international community must continue to recognise that the debt burden of the developing countries is becoming heavier and heavier. Indeed, from $600 billion at the beginning of the decade, it will reach $ l,246 billion at the end of this year.
As far as Africa is concerned, the figures are just as striking, $250 billion in 1990 as compared with $230 billion in 1989. It is true that the volume of African debt is smaller, but it should be pointed out that the debt and the debt-servicing ratios have increased much more quickly than in any other group of countries. In comparison with the gross national product, for example, the debt ratio of the sub-Saharan African countries is almost twice as high as that of countries of the world which are heavily in debt. External debt dearly is a real obstacle to the continent's economic recovery and development. It hinders all development efforts, especially those the African countries are undertaking to improve their own infrastructures, notably in the areas of health and education.
The international community is certainly concerned, although the measures adopted so far have proved insufficient in view of the scope of the crisis. In this regard, the new initiatives for the reduction of debt are of interest to us, especially the recent decision, taken at the summit meeting of the Beads of State of France and Africa held last June in La Baule, in France, in favour of the middle-income countries, including Congo. However, my delegation believes it essential to consider the relevant suggestions in the common African position on the indebtedness crisis. These suggestions deserve more attention by the international community.
Furthermore, this effort to achieve a final settlement of Africa's external-debt crisis requires energetic and bold decisions within the framework of a strategy based on co-operation, negotiation and collective responsibility. For the implementation of such a strategy, Africa has proposed to the international community the convening of an international conference on the African debt.
Without any doubt, there are many challenges, which will be difficult to meet unless massive and effective support is given by the international community.
Over and above the external debt crisis, which has been worsened by the reverse flow of capital from the developing countries to the developed countries, the renewal of growth in developing countries is still accompanied by the constant lowering of the prices of raw materials. Indeed, the fall in export income, which is the main resource of developing countries, is compromising the whole outlook for development. For that reason, my country has been following with much interest the Uruguay Round of negotiations, which is scheduled to be completed at the end of this year. A positive outcome of those negotiations would mark the beginning of a new era of global co-operation, with an increased awareness of mutual interests and of the responsibilities shared by all nations.
The persistent worsening of the critical economic and social situation in Africa led the General Assembly in 1986 to reorient the joint efforts of the international community towards an international covenant between Africa and the rest of the world. Its goal was to free that region from its plight and to set it firmly on the road to economic recovery and development. Subsequently the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 was adopted.,
Without anticipating the evaluation planned for the forty-sixth session of the General Assembly, one may easily observe that, five years after the implementation of the Programme of Action, the economic and social situation of the African countries has worsened. The economic forecasts provide a sombre and unpromising outlook as regards the drastic reform and adjustment measures at present under way. Therefore the international community must help the African countries reduce the human cost of adjustment and must commit itself to the establishment of external conditions favourable to the resumption of growth and development. This is an urgent and decisive matter. Africa is determined, in this context, to pursue these reforms, which can help it to reverse its disastrous economic and social decline.
Today we must have a new, constructive vision which makes possible a restructuring of the world economic system. For that reason we hail the conclusions of the work of the eighteenth special session of the General Assembly, which was devoted to international co-operation, and more particularly to the growth of the developing countries. That work has made it possible to envisage specific measures likely to achieve more balanced international economic relations.
In the same spirit, my country welcomes the recent adoption of the new International Development Strategy for the Fourth United Nations Development Decade. This new framework of co-operation should make it possible to redress the imbalances in the international economic system and to promote a fair and equitable sharing of the heritage of mankind. Otherwise, the détente we are now experiencing will be fragile and tenuous if it does not open up genuine prospects for the developing countries' development and progress.
Environmental problems affect our entire planet. Many speakers have mentioned this important subject and have referred to its many aspects, such as water pollution, air pollution, the progressive depletion of the ozone layer, soil degradation, deforestation, desertification, the excessive destruction of numerous rare species and, more recently, the overt or covert attempts to dump toxic wastes in Africa.
We must consider the struggle against environmental degradation as being an integral part of the struggle that the international community must carry on to revitalise economic growth and development. For that reason, Congo has welcomed the scheduled convening in 1992 in Brazil of the international Conference on Environment and Development. We are convinced that that Conference will contribute to the examination and adoption of the necessary provisions of a world strategy for environmental survival.
Independently of the results expected from that Conference, my country has for several years now had a specific governmental structure for environmental matters, and has proclaimed 6 March as "National Tree Day". At the same time, it has drafted an environment code that is strict in terms of the standards it defines and the sanctions it calls for. Moreover, in keeping with its commitment, Congo this year acted as host to a conference on the conservation of forest ecosystems in the Central African region. In view of the need to strengthen co-operation to safeguard the ecosystems, the conference adopted a regional plan of action which. Inter alia, seeks to protect our forest heritage, to strengthen the technical equipment and forest legislation to limit the destruction of protected species, and also to provide for the training of personnel. 
While the industrialized countries have been enjoying uninterrupted growth for eight years, the Majority of the developing countries have been stagnating or even falling back. Analysts agree that extreme poverty is rampant among 4 billion people at the same time as 800 million people are bathing in abundance.
Poverty, a source· of tension within our societies and beyond our frontiers, is assailing the developing countries, with its attendant woes of malnutrition, sickness and illiteracy, but it does not spare the industrialised world, which have its own social disparities. The decade of the 1980s, now coming to an end, is leaving the developing world & legacy of more than 1 billion people living in absolute poverty, and our African continent remains its favourite target. Indeed, conditions in Africa are such that in years to come we may see there a dangerously explosive situation, both socially and politically, as was recently emphasised by an eminent person from the Commission of European Communities. The international community cannot remain indifferent to that situation. An urgent response must be provided.
Terrorism is one of the most deplorable phenomena of the century which is now snaring its close. My country is safe from it. For that reason, it is in everybody's interest to join forces and relentlessly fight terrorist acts, whether carried out by organised groups or by individuals. The Congo, which has been stricken more than once by terrorist madness, recently erected a monument in memory of the 49 Congolese victims of the explosion of the DC-10 aircraft owned by Union de Transports Africannes (OTA) in September 1989. Henceforth, 19 May will be known in the Congo as the "Day of Struggle against Terrorism".
Africa, hitherto spared, has now become a target of illicit drug trafficking and drug abuse. The fatal effects of that scourge now afflict ovary society, rich or poor. The Congo takes this opportunity to renew its commitments to the conclusions of the last special session of the General Assembly devoted to drugs, and once again appeals to the international community to give Africa the necessary technical and financial assistance to halt that scourge.
It is reassuring to note that at the dawn of the hope-filled third millennium, the world is undergoing profound changes, but those changes would be meaningless without an affirmation of the international community’s collective awareness of the common destiny of all peoples and all States. More than any other organisation, the United Nations has been able to embody the principle of universality; within our Organisation, nations can act together to take up the major challenges of the modern world and maintain unity and solidarity with one another. By co-operating within the United Nations, our nations and peoples will have honoured their commitment to the Charter. They will thus have worked for the rapprochement of men and peoples whose legitimate aspiration is to live in harmony in a world of peace, democracy, justice and social progress.
That is why today everyone is looking with optimism and hope to our Organisation at this last session of the 1980s.
